Citation Nr: 9919317	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  92-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.  The 
veteran, who had active service from November 1948 to 
December 1954, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.  In May 
1993 and July 1995 the Board remanded this case to the RO for 
additional development.  The case has subsequently been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown by competent medical evidence to 
have a low back disorder which is related to service, or 
causally or etiologically related to his service-connected 
left knee disability.

3.  A May 1991 application for increased compensation based 
on unemployability shows the veteran reported that he had 
completed two years of college, had occupational experience 
as a power spray operator, and last worked and became too 
disabled to work in December 1986.

4.  Service connection has been established only for 
residuals of a left knee sprain, evaluated as 20 percent 
disabling.

5.  The veteran's service-connected disability is not shown 
to be of such a nature and severity as to preclude employment 
in keeping with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The requirements for a total evaluation based on 
individual unemployability due to a service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341,4.1-4.14, 4.16, 
4.18 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

The veteran contends that he has a low back disorder that is 
proximately due to or the result of his service-connected 
left knee disability, or is aggravated by his service-
connected disability.  Service connection may be granted for 
a disability resulting from a disease or injury incurred in 
or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Furthermore, a disability which is proximately 
due to, or results from another disease or injury for which 
service connection has been granted, shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability, and no more, 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

However, the threshold question which must be answered in 
this case with respect to this issue is whether the veteran 
has presented a well-grounded claim for service connection.  
A well-grounded claim is a plausible claim, one which is 
meritorious on it's own or capable of substantiation.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

For a claim to be well grounded there must be:  (1) A medical 
diagnosis of a current disability, (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

After reviewing the evidence of record, including service 
medical records and medical records dated following service, 
as well as the veteran's statement and hearing testimony, the 
Board finds that the veteran's claim for service connection 
for a back disorder is not well grounded.  In this regard, 
the Board notes that the veteran's service medical records, 
including a physical examination performed in December 1954 
in connection with the veteran's separation from service, 
contain no evidence of complaints, treatment or diagnosis of 
a low back disorder.  The Board would further note that in a 
VA Form 1-9 (Appeal to Board of Veterans' Appeals) dated in 
September 1991 the veteran indicated that his left knee had 
aggravated his lower back and caused sharp pain in the back.  
In a statement from the veteran dated in April 1994 he stated 
that his service-connected knee disability had caused pain 
and suffering to the lower part of his back.

While the medical records available for review clearly show 
that the veteran currently has a low back disorder, there is 
simply no medical evidence which relates any currently 
diagnosed low back disorder to the veteran's period of 
military service or to his service-connected left knee 
disability.  Following a VA examination performed in August 
1995, which diagnosed the veteran as having mild degenerative 
disc disease, the examiner offered an opinion that the left 
knee sprain injury was an acute injury which would be 
expected to heal on its own and that the finding of the 
veteran's unequal leg lengths identified on examination 
suggested the more likely etiology of the veteran's low back 
condition.  

In November 1997 a VA examiner reviewed the veteran's 
pertinent medical records and stated that:

Although I did not find a reference to 
the date upon which [the veteran] began 
complaining of low back problems, unless 
it can be shown to predate the date of 
the left knee injury (listed as occurring 
at about 1600 hours, 23 Oct. 1954), no 
case whatever can be made for aggravation 
of the low back condition.  Furthermore, 
again using the logic that an acutely 
injured knee would have been fully 
recovered within a 2-6 week period, it is 
not possible that the residuals of this 
injury could have, in any way caused, or 
aggravated the veteran's NSC [nonservice-
connected] low back condition.

The examiner who performed the November 1997 review of the 
veteran's medical records concluded that the veteran's left 
knee disability was not causally related to the veteran's 
subsequent low back disability.

In December 1998 the Board requested a medical expert opinion 
from the Veterans Health Administration.  In a February 1999 
Memorandum, the Chief of the Orthopedic Section at a VA 
Medical Center offered the following opinion:

1.  As requested I have reviewed the 
Medical records and Administrative 
documents on [the veteran].

2.  Based on this review, I have the 
following medical opinion.  It is clear 
from the medical records that [the 
veteran] had a left knee injury which is 
well documented in his medical records.  
I do not feel that the current condition 
of back pain is secondary to the 
preexisting injury which happened in the 
early fifties.

3.  Despite the fact that there was a 
notation of a valgus deformity of his 
knee and some leg lengthening in equality 
there was no current Orthopaedic 
literature nor any historical literature 
that I know of that implicates the 
development of back problems with malknee 
deformity and leg lengthening in 
equality.

4.  It is much more likely that the 
present back pain is due to the 
development of age-related arthritis of 
the spine and not in fact due to a knee 
injury in the 1950's.

While the veteran clearly believes that his low back 
disability is related to his service-connected left knee 
disability, in the absence of medical evidence which 
demonstrates that a currently diagnosed low back disorder is 
in some way related to service, related to his service-
connected left knee disability, or is aggravated by his 
service-connected left knee disability, the veteran has not 
met his initial burden of submitting evidence of a well-
grounded claim.  The veteran, as a lay person, is not 
competent to offer an opinion which requires medical 
expertise, such as the cause or etiology of his back 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of evidence of a well-grounded claim, 
the veteran's claim for service connection for a back 
disorder must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim for service connection on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the US Court of Appeals for Veterans 
Claims (Court) has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission from the well-grounded analysis."  Myer v. Brown, 9 
Vet. App. 425, 432 (1996).  

The Board views this discussion as sufficient to inform the 
veteran of the elements and evidence necessary to complete 
his application for service connection for a back disorder.  
Simply put, the veteran needs to submit competent medical 
evidence that his back disorder is causally or etiologically 
related to his service-connected left knee disorder in order 
to establish a well-grounded claim.


II.  Total Evaluation Based on Individual Unemployability.

As a preliminary matter, the Board finds that the veteran's 
claim for a total evaluation based on individual 
unemployability due to his service-connected disability is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Court has held that an allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly and sufficiently developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  The evidence includes the veteran's 
service medical records and records of treatment following 
service.  Also, the veteran has been afforded VA examinations 
and provided testimony at a personal hearing.  In addition, 
records from the Social Security Administration have been 
obtained.  The Board is not aware of any additional relevant 
evidence that is available.  Therefore, no further assistance 
to the veteran with the development of the evidence is 
required.

"Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more."  38 C.F.R. § 4.16(a) (1998).

In this case, the veteran clearly does not meet the 
percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a).  Service connection has 
been established only for the residuals of the veteran's left 
knee injury, and this disability has been evaluated as 20 
percent disabling.  As such, a total evaluation on this basis 
is not warranted.

However, "[i]t is the established policy of the Department of 
Veterans Affairs that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled."  38 C.F.R. § 4.16(b).  The veteran clearly 
contends that he is unable to perform substantially gainful 
employment, but from statements from the veteran and from 
Social Security and medical records, it is clear the veteran 
is totally disabled due to additional disabilities combined 
with the impairment caused by his service-connected left knee 
disability.  In this regard, the Board would observe that 
none of the private or VA medical records associated with the 
claims file contained an opinion that the veteran's left knee 
disorder renders him unable to pursue substantially gainful 
employment.  While a decision of the Social Security 
Administration in November 1988 indicated that the veteran 
was entitled to a period of disability commencing in December 
1986, it also indicated that the veteran was disabled due to 
multiple arthralgia's, degenerative joint disease, 
hypertension, chest pain and depression.  The decision makes 
no specific reference to disabling effects of the service-
connected left knee disability.

Based on this evidence, the Board finds and concludes that, 
beyond the veteran's own contentions, there is no evidence 
which demonstrates that he is unable to perform substantially 
gainful employment due to the manifestations of his 
service-connected left knee disability.  As such, the veteran 
is not entitled to a total evaluation based on individual 
unemployability due to his service-connected disability.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disorder is denied.

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals




 

